DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/05/2022 and 4/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 11/23/2020 are accepted to by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-8, 10-11 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton et al. (US 6,880,942) in view of Jansen et al. (WO 2021/018499).

Regarding claim 1, Hazelton teaches a device for thermally actuating a deformable mirror (refer to US 6,880,942), comprising: 
a monolithic block (Fig. 4, mirror 410, “The edges of the mirror body can be attached to the substrate body in any desired fashion …. formed monolithically therewith”, [col. 5, lines 35-37]) including: 
a mirror plate (Fig. 4, ; mirror body 410, [col-6; lines 38-39]) having a front face forming or configured to support a mirror (reflective surface of the mirror, [col. 6, line 60]), a base (Fig. 4, 420), and an array of thermally expandable actuators (Fig. 4, thermal actuators 430, [col. 6, line 47]) mechanically connecting a rear face of the mirror plate (bottom side of the mirror body 410) to the base (element 420) such that at least one of shape, tilt, and location of the front face depends on temperature of the thermally expandable actuators (actuators provide both positive and negative force for outward and/or inward deflection continuously over the surface of the mirror, [abstract], optical element having a thermal coefficient of expansion is established via a plurality of thermal actuators arrayed conformably to the back surface of a deformable optical element, [col. 3, lines 25-30); 
wherein the mirror plate (410), base (420), and thermally expandable actuators (430) are defined by slits spanning between opposite-facing top and bottom surfaces of the monolithic block (Fig. 4 shows slits in between 410, 420 and 430).
Hazelton doesn’t explicitly teach that the actuators arranged in a one-dimensional array.
Hazelton and Jensen are related as devices using actuators. 
Jensen teaches the actuators arranged in a one-dimensional array (“the thermal mechanical actuator according to the invention comprises a plurality of … element or module is arranged in a one-dimensional array …”, [0061]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hazelton to arrange actuators in one-dimensional array as taught by Jensen for the predictable result of easily manufacturable and better controllable to generate a pattern as taught by Jensen in [0005].
Regarding claim 3, the device according to claim 1 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 1.
Hazelton further teaches the device of claim 1, wherein all surfaces of the monolithic block defined by the slits are orthogonal to the top and bottom surfaces (see Fig. 4, slit between 430s).
Regarding claim 7, the device according to claim 1 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 1.
Hazelton further teaches the one-dimensional array of thermally expandable actuators is distributed along a width of the monolithic block, the monolithic block has a height from the bottom surface to the top surface, and the width is at least three times the height (see Fig. 4, actuators 430 and monolithic block 410).
Regarding claim 8, the device according to claim 1 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 1.
Hazelton further teaches wherein the front face of the mirror plate is polished to form the mirror (“high precision imaging using a reflective optical element and, more particularly, to high precision lithography exposure systems and methods using one or more adaptive, reflective optical elements to minimize aberrations and measurement and control therefor” [paragraph Field of the Invention], it is known to art that polishing is a step in lithography systems).
Regarding claim 10, the device according to claim 1 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 1.
Hazelton further teaches wherein the device of claim 1, further comprising the mirror, wherein the mirror includes a substrate mounted on the front face of the mirror plate (reflective surface of the mirror, which may be concave, as show in Fig. 4; and the mirror body; [col. 7, lines 47-62]).
Regarding claim 11, the device according to claim 1 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 1.
Hazelton further teaches the device of claim 1, wherein each thermally expandable actuator (Fig. 4, thermal actuators 430 [col. 6, lines 36-67]) has a front end closest to the mirror plate (Fig. 4, reflective surface on 410) and a rear end closest to the base (base 420), and the device further comprises, as defined by the slits (slits in between thermal actuators 430): a plurality of front connectors mechanically connecting a rear face of the mirror plate to the front ends of the thermally expandable actuators (see Fig, 4, plurality of connectors mechanically connecting a rear face of the mirror plate 410 to the front ends of the thermally expandable actuators 430), and a plurality of rear connectors mechanically connecting the base to the rear ends of the thermally expandable actuators (plurality of rear connectors between base 420 and thermally expandable actuators 423, [col. 6, lines 36-67]).
Regarding claim 13, the device according to claim 11 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 11.
Hazelton further teaches the device of claim 11, wherein the monolithic block (Fig. 4, mirror 410, “The edges of the mirror body can be attached to the substrate body in any desired fashion …. formed monolithically therewith”, [col. 5, lines 35-37]) has a length between the front face of the mirror plate and a rear face of the base (Fig. 4, between the front face of the mirror plate, front face of 410, and a rear face of the base, base 420) and a height between the top and bottom surfaces (top and bottom surfaces of the monolithic block, Fig. 4), the array of thermally expandable actuators (array of thermal actuators 430, Fig. 4) is distributed along a width of the monolithic block (see Fig. 4, distributed along left to right; “all actuators equidistant from each other” [col. 7, lines 2-3]), the length, the height, and the width being mutually orthogonal (Fig. 4 shows the length, the height, and the width being mutually orthogonal), and the front and rear connectors have lower flexural stiffness in directions parallel to a plane defined by the width and the length than in direction along the height (Fig. 4 shows front and rear connectors have lower flexural stiffness in directions parallel to a plane defined by the width and the length than in direction along the height).
Jensen teaches the array is one-dimensional (a plurality of … element or module is arranged in a one-dimensional array …”, [0061]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hazelton to arrange actuators in one-dimensional array as taught by Jensen for the predictable result of easily manufacturable and better controllable to generate a pattern as taught by Jensen in [0005].
Regarding claim 14, the device according to claim 11 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 11.
Hazelton further teaches the mirror plate is mechanically connected to each thermally expandable actuator via a single respective one of the front connectors (connectors are “a secure mounting of the mirror …The kinematic mounts are also preferably placed near the back surface of the mirror”, [col. 6, lines 55-58]).
Regarding claim 15, the device according to claim 14 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 14.
Hazelton further teaches the device of claim 14, wherein the monolithic block has a length between the front face of the mirror plate and a rear face of the base, and each front connector extends from a front-facing surface of the corresponding thermally expandable actuator along the length of the monolithic block to the rear face of the mirror plate (see Fig. 4, mirror plate 410, base 420, actuator 430).
Regarding claim 16, the device according to claim 15 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 15.
Hazelton further teaches the device of claim 15, wherein the monolithic block has a height between the top and bottom surfaces (Fig. 4), the array of thermally expandable actuators (actuators 430) is distributed along a width of the monolithic block (all actuators equidistant from each other [col. 7, lines 2-3]) , the length, the height, and the width being mutually orthogonal, and extent of each front connector along the width is less than one tenth of extent of the corresponding thermally expandable actuator along the width (see Fig. 4).
Jensen teaches the array is one-dimensional (a plurality of … element or module is arranged in a one-dimensional array …”, [0061]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hazelton to arrange actuators in one-dimensional array as taught by Jensen for the predictable result of easily manufacturable and better controllable to generate a pattern as taught by Jensen in [0005].
Regarding claim 17, the device according to claim 11 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 11.
Hazelton further teaches the device of claim 11, comprising four thermally expandable actuators (Fig. 4, actuator 430; “all actuators equidistant from each other” [col. 7, lines 2-3]) distributed along a width of the monolithic block (Fig. 4 shows 7 actuators, the claim as written used a transitional phrase "comprising", which is in open ended form, that allowed to have unrecited additional components).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hazelton et al. and Jansen et al. as applied to claim 1, and further in view of Sarkar et al. (US 6,877,316).

Regarding claim 2, the device according to claim 1 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 1.
Hazelton in view of Jensen doesn’t explicitly teach the device of claim 1, further comprising one or more heating elements each affixed to a respective thermally expandable actuator.
Hazelton and Sarkar are related as devices using actuators.
Sarkar teaches one or more heating elements each affixed to a respective thermally expandable actuator (“the actuator members 145 are configured to expand … in response to thermal energy generated by electrical current propagating along the members 145. … with a current or voltage source”, [col. 5, lines 21-27]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hazelton in view of Jensen to include thermally expandable actuator as taught by Sarkar for the predictable result of reliably controlling the actuator using the voltage source.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton et al. and Jansen et al. as applied to claim 1, and further in view of Everson et al. (NPL: Evaluation Of A Deformable Monolithic Mirror/Heat Exchanger Unit; Proceedings of SPIE 0179; 1979, Washington, USA).

Regarding claim 4, the device according to claim 1 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 1.
Hazelton in view of Jensen doesn’t explicitly teach the monolithic block is made of a metal.
Hazelton and Everson are related as deformable mirrors. 
Everson teaches the monolithic block is made of a metal (Fig. 2A shows monolithic mirror, and Fig. 1 shows the mirror is Aluminized glass mirror).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hazelton in view of Jensen to include the monolithic block is made of a metal as taught by Everson for the predictable result of increasing the safety and reliability of the block. 
Regarding claim 5, the device according to claim 4 is rejected (see above).
Hazelton in view of Jensen and Everson teaches the device according to claim 4.
Hazelton in view of Jensen and Everson doesn’t explicitly teach thermal conductivity of the monolithic block ‘Aluminized glass mirror’ is less than 30 W/(m-K). 
Everson teaches monolithic block is Aluminized glass mirror, and further teaches 
the device relies upon the electrical-mechanical properties of the optical component (page 98). Thermal conductivity of Aluminum is about 205 (W/m K) and glass is 0.8 (W/m K).  Since it has been held that where the general conditions of a claim are disclosed in the prior art and no criticality has been established on the record, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefits of optimizing the thermal conductivity include improved safety and reflection quality. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermal conductivity of the monolithic block less than 30 W/(m-K) for better safety and reflection.
Regarding claim 6, the device according to claim 4 is rejected (see above).
Hazelton in view of Jensen and Everson teaches the device according to claim 4.
Everson teaches Aluminized glass (Fig. 1 shows the mirror is Aluminized glass mirror), wherein thermal conductivity of the metal is greater than 100 W/(m-K) (it is known to art that thermal conductivity of Aluminum is about 205 (W/m K)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hazelton in view of Jensen to include the Aluminized glass monolithic block with Al metal as taught by Everson wherein the conductivity of metal is greater than 100 W/(m-K) for the predictable result of increasing the safety and reliability of the block.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hazelton et al. and Jansen et al. as applied to claim 1, and further in view of Schneider et al. (DE 10 2011 086665). 

Regarding claim 9, the device according to claim 1 is rejected (see above).
Hazelton in view of Jensen teaches the device according to claim 1.
Hazelton in view of Jensen doesn’t explicitly teaches that one or more coatings forming the mirror.
Hazelton and Schneider are related as deformable mirrors. 
Schneider teaches that one or more coatings forming the mirror (“the formation of the optical active surface have a highly reflective coating”, [0037]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hazelton in view of Jensen to have one or more coatings forming the mirror as taught by Schneider for the predictable result of having a highly reflective mirror, [0037].

Allowable Subject Matter
Claims 12, 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the claims 12 and 18, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 12 and 18 are indicated allowable for at least the reason that the prior art fails to teach, or reasonably suggest: each of the front connectors is characterized by a thermal impedance to heat flow between the mirror plate and each front end in direct mechanical connection with the front connector, each of the rear connectors is characterized by a thermal impedance to heat flow between the base and each rear end in direct mechanical connection with the rear connector, and the thermal impedance of the front connectors and the thermal impedance of the rear connectors exceeds a thermal impedance of each thermally expandable actuator to heat flow between its front and rear ends (claim 12); two central actuators located between the two outer actuators, and the front connectors include a single central front connector that mechanically connects the mirror plate to the front end of each of the two central actuators, such that temperature of the two central actuators control a torque leveraged by the single central front connector on the mirror plate in a plane defined by the width and the length (claim 18).
Claims 19-24 are allowable for depending on objected claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872